Curran, Dennis J., J.
The plaintiff has moved to compel the production of “[t]he personnel file concerning Claire Cronin, M.D., including any and all documentation of continuing education events that she attended, as well as complaints filed against her . . .” held by the non-party Newton-Wellesley Hospital. Although the plaintiff claims to seek Dr. Cronin’s personnel file, it is her credentialing file which he really seeks, for two reasons: 1) Newton-Wellesley Hospital does not employ Dr. Cronin and hence, no such personnel file exists; and (2) the plaintiff claims he needs this file because it would reveal Dr. Cronin’s “state of mind and knowledge base” at the time of the alleged negligence, however, the truth is that it is prior complaints about Dr. Cronin to which plaintiff really seeks access.
The plaintiff has submitted a well-written memorandum as to why he ought to be able to review the documents. However, no matter how articulate the plaintiffs arguments, they cannot overcome one immutable truth: hospitals are required to review a physician’s credentialing file every two years. As such, those documents are obviously part and parcel of the peer review and quality assurance processes.
Thus, Dr. Cronin’s credentialing file is privileged as a peer review document and not subject to disclosure.
ORDER
The plaintiffs motion to compel Dr. Cronin’s personnel (credentialing) file from the Newton-Wellesley Hospital is DENIED.